2014 IL App (2d) 121080
                                  No. 2-12-1080
                            Opinion filed June 16, 2014
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 11-CF-858
                                       )
DANIEL T. DIOMEDES,                    ) Honorable
                                       ) James C. Hallock,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Zenoff and Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     After a bench trial, defendant, Daniel T. Diomedes, was convicted of disorderly conduct

for knowingly transmitting by e-mail a threat of violence directed against a high school dean.

720 ILCS 5/26-1(a)(13) (West 2010). 1 On September 27, 2012, the court sentenced defendant to

30 months of probation and 365 days of electronic home monitoring. On appeal, defendant

argues that we must reverse his conviction because the evidence was insufficient to establish that


       1
           The statute has since been amended and renumbered such that section 26-1(a)(13) is

now section 26-1(a)(3.5). See Pub. Act 97-1108, § 10-5 (eff. Jan. 1, 2013). Nevertheless, we

refer herein to section 26-1(a)(13), as it is the section under which defendant was convicted.
2014 IL App (2d) 121080


he knowingly transmitted a threat and because the e-mail forming the basis of his conviction was

not authenticated at trial. In addition, defendant argues that, even if the e-mail contained a threat,

it was not a “true threat” and, therefore, his speech was protected by the first amendment of the

United States Constitution. U.S. Const., amend. I. For the following reasons, we affirm.

¶2                                      I. BACKGROUND

¶3     On August 8, 2011, defendant was indicted for knowingly transmitting a threat of

violence directed against Susan Shrader, a dean at Geneva High School, in that he transmitted an

e-mail message containing a death threat in violation of section 26-1(a)(13) of the Criminal Code

of 1961 (720 ILCS 5/26-1(a)(13) (West 2010)). Defendant’s motion to reduce bond was granted

with numerous conditions, including that he routinely visit a psychiatrist and take his prescribed

medication. Further, defendant moved to quash his arrest and suppress evidence on the basis that

there was no probable cause for the arrest. The trial court, specifically Judge James C. Hallock,

denied the motion. 2

¶4     Judge Hallock also presided over defendant’s bench trial, which commenced on May 24,

2012. Defendant was age 19 at the time of trial (age 18 at the time of the alleged offense). The

State’s first witness was Jodee Blanco, who testified that she is an anti-bullying activist and

author who travels to schools around the world, sharing her personal story of bullying survival

with the goal of motivating change. Blanco is not a trained counselor or psychologist.

       2
           We note for context only that, at the hearing on his motion to quash and suppress,

defendant testified that, on April 26, 2011, at 1:30 a.m., he wrote an e-mail to Jodee Blanco from

his mother’s computer. He identified the e-mail, and it was introduced into evidence. Portions

of the e-mail read into evidence are identical to the e-mail presented at trial. The parties did not,

however, stipulate that evidence presented at the suppression hearing was admissible at trial.



                                                -2-
2014 IL App (2d) 121080


¶5     Prior to April 26, 2011, Blanco presented her anti-bullying program at Geneva High

School.   After the program, defendant and other students approached her.           Blanco has an

“activist e-mail” address, “jodee@jodeeblanco.com,” that she provides to students and readers.

The e-mail address links to her website, which is monitored by Blanco’s staff. The staff is

trained to handle the communications, but, when there are e-mails of particular urgency, the staff

contacts Blanco. On April 26, 2011, Blanco was in New Orleans to give a convention address.

Her staff called about “a disconcerting e-mail” and read it to her over the phone. Blanco told the

staff to “immediately” forward the e-mail to her, and, once she received it, she read it on her

iPhone. The State showed Blanco exhibit No. 1, which she identified as “the e-mail that was

sent to me at my activist address from [defendant] that concerned my staff.” The trial court

sustained defendant’s objection for lack of foundation. The State then asked Blanco if the

exhibit reflected the e-mail she received in April 2011, and she replied, “Oh, yes, that’s the one,”

and confirmed that it was “exactly the same.”      The State moved to admit the e-mail, but the

court sustained defendant’s hearsay objection. Ultimately, the State again showed Blanco the

exhibit and asked her what e-mail address the e-mail was sent to; she confirmed that it was sent

to her activist e-mail address, which she provides to “anyone who needs to reach out to [her].”

Blanco confirmed that the e-mail was in the same form as when she received it on April 26,

2011. Defendant objected on the bases of lack of foundation, the best-evidence rule, and

hearsay. The court ruled, “at this time, it is admitted. It’s admissible. I think what you are

saying goes more to the weight, so it’s admitted over objection.”

¶6     Exhibit No. 1 reflects that it is “From: dan daman.” The “sent” line reflects “Sent:

Tuesday, April 26, 2011 1:37 a.m.” The subject line reflects “Subject: Hey Jodee, this is Dan




                                               -3-
2014 IL App (2d) 121080


Diomedes from Geneva.”         The email is sent to “jodee@jodeeblanco.com” and copies

“thetetrisking@yahoo.com.” The e-mail states:

       “Hi Jodee,

       It’s been awhile, I can’t believe it’s been this long, but I can’t take it anymore, I wanna

       die. There was something I never told you in the last e[-]mail I sent you. I was expelled

       from Geneva High School for posting a threat on my Facebook. Some girl that use [sic]

       to be my friend called the cops on me. I wasn’t gonna do anything, I just wanted

       someone to care. The cops took my computer, and I’ve been in the alternative school

       since April of last year. I’ve made friends with the other kids who are bullied there,

       nobody messes with me because I’m not afraid of anything. A lot of progress between

       kids has increased, and my teachers say they view me as a leader. But, I can’t do it, my

       family is useless low life shit, my teachers don’t help me, they just tell me how to live

       with it. I’m talking about being in this alternative school. I was raised by low life

       people, then I AM THE ONE WHO HAS TO END UP IN A SPECIAL SCHOOL? NOT

       ONLY THAT, THE DEAN AT GENEVA NEVER DID ANYTHING WHEN I TOLD

       HER HOW KIDS TRIED TO HIT ME WITH THEIR CARS, THEY THREW SHIT AT

       ME, AND SHOT ME WITH AIRSOFT GUNS, WHICH LEFT MARKS ON MY FACE.

       I’m so well[-]behaved at this alternative school, that they tried to get me out, which

       RARELY happens, so it was a big deal, Geneva said they didn’t want me back. I can’t

       take this alternative school environment, I can’t stand having to empty my pockets every

       morning, I can’t stand being escorted every time I have to go to the bathroom or

       something like that. They have time[-]out rooms, mostly everyone at the school has been

       [in] them. I’ve been there a year, and never once have I had to go in one. I want out or I



                                              -4-
2014 IL App (2d) 121080


       will die, the place is suffocating me. I NEED a regular school environment. I was in the

       counselor’s office the other day because I was writing suicide notes, a will, and who I

       was going to kill. I planned not to hurt any kids, I just want the dean at Geneva, my

       grandparents, and my mother dead. I’m the one who has suffered my whole life, now I

       want them to suffer.” (Emphases in original.)

¶7     Blanco testified that, when she read the e-mail, she felt “[c]oncern for the safety of

[defendant’s] grandparents, his mother and the dean; compassionate, compassionate concern for

[defendant] because the demeanor of the e-mail led [her] to believe that he was troubled and

needed support.” After reading the e-mail, Blanco instructed her staff to telephone the principal

at Geneva High School and to link Blanco into the conversation. She spoke to the principal “in

the hopes that he would have the address of [defendant’s] family so they could be alerted to get

out of the house.” Next, Blanco was linked into a phone call with the police, and she asked them

to dispatch units to defendant’s residence and to Mades-Johnstone Center in St. Charles, the

alternative high school where defendant was a student.        Finally, Blanco contacted Mades-

Johnstone.

¶8     Blanco testified that, although she is not a trained psychologist, she follows guidelines to

protect herself from potential liability. Accordingly, when the principal of Mades-Johnstone had

defendant and the police in his office, Blanco told the police that she was concerned about

defendant and she asked that he be taken to a hospital where he could be observed and kept from

hurting himself or others. She also spoke with the principal and with defendant, who was “sad,

frightened, resolved.”   According to Blanco, in that conversation, defendant threatened his

mother and grandparents. She asked defendant if he understood that many lives, including his




                                               -5-
2014 IL App (2d) 121080


own, would change if he killed his mother and grandparents and if he “underst[ood] the finality

of what that would mean.” Defendant responded, “yes.”

¶9     The State next called Ginger Rohde, one of defendant’s teachers at Mades-Johnstone.

Rohde testified that, on or about April 26, 2011, defendant was working at a computer station.

Rohde approached defendant to tell him that “somebody had come for him,” and she saw at his

station a folder that he used in the classroom. She took the folder and gave it to the police on

April 26, 2011. The folder was introduced as exhibit No. 2. Rohde identified it and briefly

described it as containing “some writings that were made that talked about a will, things that

would be given away. It talked about kids suffering. It talked about [defendant] not belonging at

our school, feeling that he didn’t belong as one of our students. Talking about getting out.”

Over defendant’s relevance objection, the exhibit was admitted into evidence. 3

       3
           It is unclear whether this folder contains the will and list that, according to the e-mail,

caused defendant to be sent to the counselor’s office. In any event, this court has reviewed the

folder. On its front cover, it states, “I need to get out of Mades,” “I shouldn’t fucking be there in

the fucking first place,” and, repeatedly, “Get me out,” “Let me out,” and “I can’t take it.” In

addition, it states on the front, “They tried to get me out of New Directions, Geneva said Fuck

you, they think it’s for the best that I stay at Mades. No. They were wrong. Keeping me there is

destroying my mental state of being. I can’t stay there, wish me luck that the proper precautions

are taken to get me out.” The words “kill,” “suicide,” “death,” “murder,” and “blood and guts”

are written on the front cover. In addition, the front cover contains several drawings, including

one that reflects a person with a gun shooting someone in a window or doorway, and another that

shows a building labeled “Mades” with what appears to be a bomb near it.            Inside, the folder

contains “My Will,” which lists to whom various items should be given. Further, there is a



                                                 -6-
2014 IL App (2d) 121080


¶ 10   Finally, Detective Brad Jerdee testified that he is the high school liaison officer

responsible for monitoring criminal activities in the area high schools. On April 26, 2011, Jerdee

learned of an e-mail that had been forwarded to Geneva High School by Blanco. When asked if

he knew who sent the e-mail to Blanco, Jerdee replied that it was defendant.           Defendant

objected, arguing that there was no proof who wrote the e-mail; the court overruled defendant’s

objection. Jerdee continued that there were, at that time, three deans at Geneva High School:

Mike Kelly, Reed Allison, and Susan Shrader. Jerdee identified exhibit No. 1 as the e-mail that

defendant wrote to Blanco and that was forwarded to Jerdee’s attention. (Defendant’s objections

were again overruled.) After reviewing the e-mail, Jerdee advised Shrader of the “threat in the e-

mail” and notified Mades-Johnstone of the “severe threat” received. Jerdee observed Shrader’s

demeanor after she read the e-mail. She was visibly upset, nervous, “shaky,” uneasy, and

fearful. Jerdee testified that defendant was formerly a student at Geneva High School, but had

been “outplaced” (i.e., expelled) to Mades-Johnstone.

¶ 11   Defendant was taken to Delnor hospital. Jerdee and another officer went to the hospital,

where defendant was in the emergency room speaking with a social worker. The social worker

asked the officers if they wished to speak with defendant, Jerdee replied that they did, and she

left the room. Defendant told the officers:

       “that he did in fact send an e-mail to Jodee Blanco indicating that he was fed up with his

       current school, situation, and that—

drawing of a person holding a gun to his head. Finally, there are two paragraphs of writing,

discussing burning down Mades, but saving the kids and committing suicide, as well as

comments critical of defendant’s mother and grandparents.




                                              -7-
2014 IL App (2d) 121080


                                              ***

               And that he couldn’t take any more of that situation, which prompted him to write

       the e-mail. He said that he was frustrated and wanted his parents, his grandparents, and

       Dean Shrader to suffer. He specifically stated in the e-mail that he wanted them to die.”

In their meeting, Jerdee showed defendant the e-mail he had received, and defendant “alluded”

that he was angry with Shrader because she placed him in the alternative school.

¶ 12   Defendant was next taken to St. Joseph’s hospital in Elgin. Jerdee received a warrant for

defendant’s arrest, and on May 3, 2011, defendant was transported from the hospital to the police

station. After he received Miranda warnings, defendant spoke with Jerdee and another officer

about how he was feeling and the medications he was taking. They discussed the e-mail, and “he

again told us that he knew that—he felt that it was inappropriate in sending it; however, he was

frustrated at the time and that’s why he sent that e-mail.” Defendant voluntarily provided a

written statement, which included, “I wrote this e[-]mail because I was seeking help for

depression, anger, and suicidal thoughts, and I had nobody around to talk about it with. I sent an

e[-]mail to Jodee Blanco with words like ‘I want to die,’ ‘I want my family dead’ . . . things like

that, but I thought Jodee would understand. Problem was, somebody else read the e[-]mail first,

and had to take precautions.” Further, defendant wrote, “[b]efore writing this letter, I found out

that the dean at Geneva was shocked that I wanted her dead, but I also found out that she

couldn’t tell me about any other kids[’] consequences, even though she did everything that she

could to help me. If she was here, I would look her in the eyes, and apologize for worrying her.”

The statement was received into evidence (exhibit No. 3).

¶ 13   The State rested. Defendant moved for a directed finding, arguing that the e-mail was not

proven to have come from him; that the e-mail and folder reflected only his will, wishes, and



                                               -8-
2014 IL App (2d) 121080


private thoughts, not a threat; and that, even though his thoughts were disturbing, the State did

not establish any intent to transmit a threat. The court denied defendant’s motion for a directed

finding. Defendant presented no evidence. The court found defendant guilty of disorderly

conduct. It denied defendant’s motion to reconsider. The court sentenced defendant to time

served (101 days in jail), assessed various fines and fees, and imposed 30 months of probation,

“the first 12 to be intensive.” Further, it ordered defendant to continue his psychiatric treatment

and to remain on GPS monitoring for the first 12 months of probation. Defendant appeals.

¶ 14                                     II. ANALYSIS

¶ 15                             A. Sufficiency of the Evidence

¶ 16   Defendant argues first that the evidence was insufficient to sustain his conviction

because: (1) considering the e-mail’s content and to whom it was sent, it did not contain a

knowingly made death threat; and (2) the e-mail was inadmissible as substantive evidence

because the State failed to authenticate it as having been authored by defendant.

¶ 17   We first address defendant’s second argument. Defendant argues that, although the court

initially sustained his foundation objection, its subsequent admission of the exhibit was

erroneous because the State did not present evidence to show that he authored and sent the e-

mail. Defendant notes that, although the e-mail’s subject line states “Hey, Jodee, this is Dan

Diomedes from Geneva,” that statement is hearsay and could have been written by anyone.

Further, defendant notes that the e-mail purported to be from “dan daman,” which is not his

name, and that the State did not provide any evidence that the e-mail was generated from his e-

mail address. Accordingly, defendant argues, because the State did not directly link to him the

Internet Protocol (IP) address from which the e-mail was sent, and because the circumstantial




                                               -9-
2014 IL App (2d) 121080


evidence was inadequate to authenticate the e-mail, it was inadmissible and his conviction must

be reversed. We disagree.

¶ 18   We review a trial court’s admission of evidence for an abuse of discretion. People v.

Caffey, 205 Ill. 2d 52, 89 (2001). An abuse of discretion occurs only when no reasonable person

would adopt the court’s view. Id. Here, defendant is correct that the evidence did not directly

establish that he sent the e-mail. However, as defendant acknowledges, a document can be

authenticated through circumstantial evidence. See, e.g., People v. Towns, 157 Ill. 2d 90, 104

(1993) (a written document can be authenticated through circumstantial evidence, such as by

“appearance, contents, and substance”). Here, viewing the evidence in its totality, we cannot

conclude that the trial court abused its discretion in admitting the e-mail.

¶ 19   The e-mail reflects, in the subject line, “this is Dan Diomedes from Geneva.” While this

is clearly insufficient, alone, to establish that defendant was in fact the author, the trial court

could certainly consider that subject line when viewing the evidence as a whole. Further, the

body of the e-mail discussed that the author: (1) was expelled from Geneva High School for

posting a threat on Facebook and was sent to an alternative school; (2) was upset at the Geneva

High School’s dean and described “her” as not addressing bullying; (3) wanted to return to

Geneva High School, but the school refused to allow it; (4) was “suffocating” and unhappy in the

alternative school environment; (5) had recently written suicide notes, a will, and a list of people

whom he or she “was going to kill”; and (6) was not going to hurt any kids, but “wants” dead

and “to suffer” the dean at Geneva, his or her grandparents, and his or her mother. Much of that

information was also written on the folder that was confiscated from defendant and admitted into

evidence at trial. (Indeed, in his appellate brief, defendant agrees that the “writings on the inside

and outside of the folder mirror the remarks that [defendant] conveyed to Blanco in the email.”)



                                                - 10 -
2014 IL App (2d) 121080


Accordingly, the trial court could reasonably have found that the person who wrote the e-mail

was the same person who wrote the notes on the folder. Finally, in his voluntary written

statement, defendant stated that he wrote “this e-mail” (emphasis added) to Blanco, which

included phrases such as “I want to die” and “I want my family dead,” and he further stated that

he learned that Shrader was shocked that he wanted her dead. Jerdee testified that defendant

wrote the voluntary statement while being interviewed about the e-mail that Blanco received and

forwarded to the police. Moreover, Jerdee testified that, in his interview with defendant at the

hospital, defendant admitted to having written the e-mail.

¶ 20   Contrary to defendant’s assertion, the cases he cites do not stand for the proposition that,

to connect the e-mail to him, the State was “obliged” to demonstrate that the IP address from

which the e-mail was sent was connected to him.          While, in those cases (both of which

concerned computer-related crimes, such as computer tampering and electronic harassment), the

State did offer IP addresses connected to the defendants, the courts did not hold or even suggest

that an e-mail must be authenticated through an IP address or that circumstantial evidence is

insufficient. See, e.g., People v. Kucharski, 2013 IL App (2d) 120270, ¶¶ 10-12; People v.

Janisch, 2012 IL App (5th) 100150, ¶¶ 8-9. Indeed, Illinois Rule of Evidence 901(b)(4) (eff.

Jan. 1, 2011) illustrates that, where a document’s contents, in conjunction with other

circumstances, reflect distinctive characteristics, the authentication requirement may be deemed

satisfied. In sum, the circumstantial evidence here was sufficient to establish that defendant

wrote the e-mail, and the trial court did not abuse its discretion in admitting the e-mail into

evidence.

¶ 21   Next, defendant argues that the evidence was insufficient to establish a knowing threat.

The statute provides:



                                              - 11 -
2014 IL App (2d) 121080


               “(a) A person commits disorderly conduct when he or she knowingly:

                                               ***

                       (13) Transmits or causes to be transmitted a threat of destruction of a

       school building or school property, or a threat of violence, death, or bodily harm directed

       against persons at a school, school function, or school event, whether or not school is in

       session[.]” 720 ILCS 5/26-1(a)(13) (West 2010).

Defendant argues that the State therefore needed to prove both that he knowingly sent the e-mail

and that, when he sent the e-mail, he possessed a conscious awareness that he was transmitting a

threat. Defendant argues that the State failed to do so here, where the evidence reflects that he

sent the e-mail to a third party to express frustration with his situation and where, in his written

statement, he explained that he sent the e-mail seeking help for depression and because he

thought that Blanco would understand his feelings. Defendant argues that no rational fact finder

could find beyond a reasonable doubt that he knowingly transmitted a threat directed against

Shrader.

¶ 22   The State disagrees that it needed to establish anything more than that defendant

knowingly sent a message that he knew or should have known was a threat. The State relies on

People v. Raby, 40 Ill. 2d 392, 397 (1968), where the court held that a defendant is guilty of

disorderly conduct if he or she knowingly committed an act in an unreasonable manner and “he

[or she] knew or should have known [that it] would tend to disturb, alarm or provoke others.”

However, the court in Raby considered a section of the disorderly-conduct statute, different from

the one at issue here, that contemplates the state of mind of both the actor and those affected by

the actor’s conduct. Id. at 395; see 720 ILCS 5/26-1(a)(1) (West 2012) (formerly Ill. Rev. Stat.

1967, ch. 38, ¶ 26-1(a)(1)) (“[a] person commits disorderly conduct when he knowingly ***



                                               - 12 -
2014 IL App (2d) 121080


does any act in such unreasonable manner as to alarm or disturb another and to provoke a breach

of the peace”). Accordingly, the Raby court explained that “knowingly,” which describes a

“conscious and deliberate quality which negatives accident or mistake,” requires that the actor

must knowingly commit the act. However, as to how that act might affect another (i.e., alarm or

disturb), the lesser standard of “knew or should have known” applies. Raby, 40 Ill. 2d at 395,

397.

¶ 23   Here, in contrast to Raby, the disorderly-conduct provision at issue does not contemplate

a state of mind for those who might be affected by the actor’s conduct. Rather, as relevant here,

the provision requires only that the actor knowingly transmit a threat of violence, death, or

bodily harm directed against persons at a school.        720 ILCS 5/26-1(a)(13) (West 2010).

Accordingly, we interpret the knowledge requirement to apply to all elements of subsection

(a)(13), such that the actor not only must knowingly transmit something, but must also know that

what is being transmitted is a prohibited threat. Indeed, other statutes, wherein “knowingly”

appears only at the statute’s beginning, have been interpreted to apply the “knowingly” mens rea

to all subsequent elements of the crime. See, e.g., People v. Frieberg, 147 Ill. 2d 326, 347

(1992) (interpreting Controlled Substances Act); 4 People v. Hernandez, 2012 IL App (1st)
4
           Specifically, where the statute provided that “any person who knowingly brings or

causes to be brought into this State for the purpose of manufacture or delivery or with the intent

to manufacture or deliver a controlled *** or counterfeit substance *** is guilty of controlled

substance trafficking” (Ill. Rev. Stat. 1991, ch. 56½, ¶ 1401.1 (now 720 ILCS 570/401.1(a)

(West 2012)), knowledge was required both for bringing the substance and for the end or aim of

that activity. Frieberg, 147 Ill. 2d at 347.



                                               - 13 -
2014 IL App (2d) 121080


092841, ¶ 31 (interpreting Identity Theft Law); 5 see also 720 ILCS 5/4-3 (West 2012) (“If the

statute defining an offense prescribed a particular mental state with respect to the offense as a

whole, without distinguishing among the elements thereof, the prescribed mental state applies to

each such element.”). Accordingly, here, because “knowingly” is placed at the beginning of the

statute without further distinction within the provision, we agree with defendant that, for

purposes of section 26-1(a)(13), the State was required to prove beyond a reasonable doubt that

defendant knowingly, i.e., consciously and deliberately, transmitted a threat directed against

Shrader, not merely that defendant should have known he was transmitting a threat.

¶ 24   Nevertheless, when a defendant challenges the sufficiency of the evidence supporting his

or her conviction, the inquiry is whether, after viewing the evidence in the light most favorable to

the State, any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. People v. Collins, 214 Ill. 2d 206, 217 (2005). It is the function of the trier of

fact to weigh and resolve conflicts in the evidence and draw reasonable inferences therefrom.

People v. Williams, 193 Ill. 2d 306, 338 (2000). Here, we conclude that a rational trier of fact,

viewing the evidence in the light most favorable to the State, could have found beyond a

reasonable doubt that defendant knowingly transmitted an e-mail that he knew contained a threat

directed against Shrader.

       5
           Specifically, where the statute provided that “[a] person commits the offense of identity

theft when he or she knowingly: (1) uses any personal identifying information or personal

identification document of another person to fraudulently obtain credit, money, goods, services,

or other property” (720 ILCS 5/16G-15(a)(1) (West 2008)), knowledge was required both for the

use of the information and for the information’s belonging to another person. Hernandez, 2012

IL App (1st) 092841, ¶ 31.



                                                - 14 -
2014 IL App (2d) 121080


¶ 25    Defendant argues that, because he was seeking help for his depression and intended his

statements to Blanco to remain private, he did not knowingly transmit a threat directed against

Shrader.     Defendant concedes that the statute does not require that the threat be directly

communicated to the subject of the threat. However, he asserts that the fact that he sent the

message to Blanco nevertheless reflects that his goal was to elicit sympathy, not to intimidate the

dean.      Finally, he argues that a threat does not exist without evidence of a “present

determination” to injure and that, here, the e-mail reflected only a past determination to injure.

We disagree.

¶ 26    We acknowledge that the e-mail can be read, in part, as defendant’s attempt to express to

Blanco his depression and frustration with his life and school environment.                However,

defendant’s e-mail did not express only emotions of frustration and anger. Defendant did not

simply lament his life or even directly request any help. Rather, after expressing frustration and

anger, the e-mail abruptly ended with a statement that defendant “wants” (present tense) the dean

“dead” and for her “to suffer.” Defendant argues that wanting a person dead is not illegal, but

the sentence immediately preceding defendant’s wish explained that defendant had been writing

a list of people whom he was going to kill, with the final sentence clarifying that he was not

going to hurt kids, but, rather, he “wants” (again, present tense) the dean and members of his

own family “dead” and “to suffer.” Viewing the evidence in the State’s favor, a reasonable fact

finder could conclude that, when read in its entirety, the message seeking sympathy from Blanco

also included a present threat of injury or death to those specified, including Shrader.

¶ 27    Further, the e-mail itself provided sufficient evidence from which the trier of fact could

have rationally concluded that, given his background, defendant knew that he was transmitting a

threat. The e-mail summarized two previous instances wherein defendant’s threats or suicidal



                                               - 15 -
2014 IL App (2d) 121080


and/or violent writings resulted in meaningful consequences. First, defendant wrote in the e-mail

that, when he posted a threat on Facebook, he was expelled from Geneva High School. Second,

defendant wrote in the e-mail that, when he created a will and a list of people whom he planned

to kill, he was sent to the counselor’s office. As such, a rational trier of fact could conclude that

defendant knew that, when he sent the e-mail in the middle of the night (at 1:37 a.m.) to Blanco

(who, we note, was not an advisor, counselor, or psychologist, or anyone with whom defendant

could legitimately expect a confidential relationship), lamenting his life, describing a list of

people whom he was going to kill, and stating that he presently wants the dean “dead” and “to

suffer,” he was transmitting a threat against Shrader. In sum, given defendant’s history (as

provided within his own e-mail), we conclude that a reasonable fact finder could have found

beyond a reasonable doubt that defendant knowingly transmitted a threat of violence, death, or

bodily harm directed against Shrader.

¶ 28                                B. First Amendment Issue

¶ 29   Next, defendant argues that his disorderly-conduct conviction must be reversed because

his e-mail to Blanco was not a “true threat” and, therefore, it constituted speech protected by the

first amendment to the United States Constitution.

¶ 30   The first amendment prevents government from proscribing speech because of

disapproval of the expressed ideas. R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992). As the

disorderly-conduct provision at issue here makes criminal a certain form of speech, it must be

interpreted within the confines of the first amendment. See, e.g., People v. Redwood, 335 Ill.

App. 3d 189, 192 (2002). However, the first amendment permits restrictions on some forms of

speech, including “true threats,” which:




                                               - 16 -
2014 IL App (2d) 121080


        “encompass those statements where the speaker means to communicate a serious

       expression of an intent to commit an act of unlawful violence to a particular individual or

       group of individuals. [Citations.] The speaker need not actually intend to carry out the

       threat.   Rather, a prohibition on true threats protect[s] individuals from the fear of

       violence and from the disruption that fear engenders, in addition to protecting people

       from the possibility that the threatened violence will occur.” (Internal quotation marks

       omitted.) Virginia v. Black, 538 U.S. 343, 359-60 (2003).

See also People v. Bailey, 167 Ill. 2d 210, 227-28 (1995) (true threats are not entitled to first

amendment protection); People v. Sucic, 401 Ill. App. 3d 492, 502 (2010) (same). If a defendant

establishes that his or her speech did not constitute a true threat, the appropriate remedy would

be to reverse his or her conviction of disorderly conduct. See, e.g., Sucic, 401 Ill. App. 3d at

502-03. We review de novo whether a statement qualifies as protected speech under the first

amendment. Duncan v. Peterson, 408 Ill. App. 3d 911, 918 (2010).

¶ 31   Defendant argues that we must look to the context of the e-mail to determine whether it

contained a “true threat.” Defendant asserts that “true threats” are statements that, in light of

surrounding circumstances, “a speaker would reasonably foresee that a listener would reasonably

interpret as a serious expression of a purpose to inflict harm, as distinguished from hyperbole,

jest, innocuous talk, expressions of political views, or other similarly protected speech.” In re

Douglas D., 2001 WI 47, ¶ 34, 243 Wis. 2d 204, 626 N.W.2d 725 (citing State v. Perkins, 2001
WI 46, ¶ 29, 241 Wis. 2d 141, 626 N.W.2d 762). Defendant asserts that many jurisdictions,

including the Seventh Circuit Court of Appeals, focus on what a “reasonable sender” would

foresee the recipient would understand. See, e.g., United States v. Fuller, 387 F.3d 643, 646 (7th

Cir. 2004) (looking at how a “reasonable person would foresee that the statement would be



                                              - 17 -
2014 IL App (2d) 121080


interpreted”). Accordingly, defendant argues that, because it is evident from the surrounding

circumstances that he meant only to share his “dark thoughts,” a speaker in his position would

not reasonably foresee that Blanco and others would interpret the e-mail as a serious threat of

harm. Finally, defendant asserts that, because the statements in his e-mail were ambiguous, as

opposed to reflecting a specific plan to commit harm, his expression is similar to other cases

where courts have held that “dark” communications were protected by the first amendment. See,

e.g., In re George T., 93 P.3d 1007, 1009, 1016-18 (Cal. 2004) (student adjudged delinquent did

not communicate a true threat where he joked about the Columbine shootings and shared with

several students a poem entitled “ ‘Dark Poetry,’ ” which stated, “ ‘I am Dark, Destructive, &

Dangerous. I slap on my face of happiness but inside I am evil!! For I can be the next kid to

bring guns to kill students at school. So parents watch your children cuz I’m BACK!!’ ”; court

found that the poem was ambiguous and equivocal and that there were no circumstances

reflecting any animosity between the writer and other students with whom he shared the poem

and no conduct to suggest the immediate prospect of execution of a threat to kill); J.S. v.

Bethlehem Area School District, 807 A.2d 847, 851, 859-60 (Pa. 2002) (student expelled from

school for creating a website entitled “ ‘Teacher Sux,’ ” which included a request for $20 to pay

for a hitman, included a drawing of the teacher with her head cut off and blood dripping, and had

a page entitled “ ‘Why Should She Die?’ ”; court found that there was no true threat because the

totality of circumstances reflected that the threat was not communicated directly to the teacher,

there was no evidence that the student had made similar statements to the teacher on other

occasions, the website contained cartoon characters and compared the teacher to Adolph Hitler,

and it was unclear whether the teacher had reason to believe that the student had more propensity

to engage in violence than any other student his age); Douglas D., 2001 WI 47, ¶¶ 1-10, 243



                                             - 18 -
2014 IL App (2d) 121080


Wis. 2d 204, 626 N.W.2d 725 (student was adjudged delinquent for writing a story wherein the

protagonist cut off the teacher’s head and the teacher, upon reading it, interpreted the story as a

threat; court found that the story was not a true threat because there was no evidence that the

student had threatened the teacher in the past or that the teacher believed the student had

propensity to commit violence and, further, the story contained hyperbole and attempts at jest

and did not contain any language directly addressed to the teacher).       Defendant notes that the

recipients in the aforementioned cases were all frightened by the expressions of speech but that,

nonetheless, the expressions did not equate to “true threats.”

¶ 32   The State agrees that context must be considered when assessing whether a statement

constitutes a true threat, but it asserts that most courts use an objective test to determine “if an

ordinary reasonable recipient who is familiar with the context … would interpret [the statement]

as a threat of injury.” (Internal quotation marks omitted.) United States v. White, 670 F.3d 498,

507 (4th Cir. 2012). The State notes that here an objective reasonable recipient, i.e. Blanco, who

was familiar with the context of the e-mail, interpreted the statement as a threat of injury. In

addition, the State notes that defendant’s statement was also taken seriously by the police and the

high school and that the e-mail itself referred to a prior threat. The State concludes that, because

reasonable recipients interpreted the e-mail as a serious threat, defendant’s e-mail was not

protected. It further notes that the cases cited by defendant are distinguishable, and it asserts that

this case is more like In re A.S., 2001 WI 48, ¶ 23, 243 Wis. 2d 173, 626 N.W.2d 712, where the

court found that a minor had made true threats when he told other children that he was going to

kill everyone at a middle school and make people suffer, he made specific threats against several

individuals (including that he would “ ‘hang,’ ” “ ‘rape,’ ” and “ ‘make [them] suffer’ ”), and

there was nothing in the statements or other context to suggest that the minor was engaging in



                                                - 19 -
2014 IL App (2d) 121080


jest, hyperbole, or political dissent. The State contends that defendant’s e-mail constituted a true

threat that does not fall within first amendment protections.

¶ 33   We must first address the suggested discrepancy between defendant’s position, that our

review should focus on what a reasonable speaker in his position would foresee, and the State’s

position, that we should focus objectively on how a reasonable recipient would interpret the

communication. In essence, it appears that both are partially correct. While there exists a split

of federal authority on whether we should focus on the “reasonable sender” of the

communication or the “reasonable recipient” of the communication (see White, 670 F.3d at 509-

10 (collecting cases)), both defendant and the State are asking us to view the issue from an

objective, not subjective, approach. For example, in White, the case upon which the State relies,

the court noted that its approach, which focuses on the reasonable recipient, is an objective one.

Id. at 510. In Fuller, a case upon which defendant relies, the Seventh Circuit noted that it applies

an objective “true threat” test that asks whether “a reasonable person would foresee that the

statement would be interpreted by those to whom the maker communicates the statement[, i.e.,

the recipient (not necessarily the subject of the threat),] as a serious expression of an intention to

inflict bodily harm.” (Internal quotation marks omitted.) Fuller, 387 F.3d at 646. In United

States v. Parr, 545 F.3d 491, 499-50 (7th Cir. 2008), the Seventh Circuit discussed that there also

exists a split of authority on whether (based on Black’s language that true threats encompass

statements wherein the speaker means to communicate a serious threat to harm) a subjective

element was introduced into the analysis or whether the traditional, objective reasonable-person

test should continue to be applied. In doing so, however, it described the traditional objective

test as asking whether a reasonable speaker would understand that his or her statement would be

interpreted as a threat (the “objective ‘reasonable speaker’ ” test) or, alternatively, whether a



                                                - 20 -
2014 IL App (2d) 121080


reasonable recipient would interpret the statement as a threat (the objective “ ‘reasonable

recipient’ ” test). Id. at 499. The Parr court stated that “[t]his circuit has not yet addressed the

issue,” and it described its former decision in Fuller as merely “a post-Black true threats case

applying, without reference to Black, the traditional objective ‘reasonable person’ test.” Id. at

500.

¶ 34   Accordingly, it appears that the Seventh Circuit’s approach has been, and remains, an

objective one, which allows evaluation of the speaker’s communication under either the

reasonable-speaker or the reasonable-recipient test. Further, although courts in this state have

not explicitly decided the issue, the approach also appears to be objective. For example, in

Sucic, the defendant relied on Black to argue that a subjective approach should be applied to

determine whether his statements amounted to true threats. Sucic, 401 Ill. App. 3d at 503. In

addressing that claim, the court noted that, while there has been a federal split of authority

interpreting Black, Illinois courts have found that the term “threat” implies generally that the

expression has a “reasonable tendency to create apprehension that its originator will act

according to its tenor.” (Internal quotation marks omitted). Id. 6 This definition suggests that an

       6
           Interestingly, the Sucic court (which was considering the issue of threats as related to a

cyberstalking statute) ultimately determined that it did not need to resolve whether Black added a

subjective-intent requirement to the test for true threats, because the defendant had placed his

subjective intent at issue by arguing that his statements were merely “spiritual,” not threatening.

Sucic, 401 Ill. App. 3d at 504. The trial court, as fact finder, rejected the defendant’s argument

and determined that the statements were clear threats directed at the victim. Therefore, the court

essentially determined that, regardless of the test, any subjective-intent element was satisfied.

Id. A similar analysis could be performed here. Defendant wishes us to find that, given all



                                                - 21 -
2014 IL App (2d) 121080


objective, not a subjective, approach continues to apply. See also People v. Peterson, 306 Ill.

App. 3d 1091, 1102-03 (1999) (considering threats under the intimidation statute and rejecting

the defendants’ argument that their speech was protected, noting that “ ‘punishable threats’ ” are

those that have a “reasonable tendency to create apprehension,” which is “essentially an

objective determination”).

¶ 35       Therefore, it appears that neither the objective reasonable-speaker nor the objective

reasonable-recipient approach is foreclosed from our consideration. Indeed, in our view, the

reasonable-speaker test, by requiring consideration of how others might interpret the

communication, essentially subsumes or encompasses the reasonable-recipient test. 7 In any

circumstances, he did not communicate in his e-mail a serious expression of an intent to harm a

particular individual. However, as in Sucic, defendant argued at trial that the e-mail was meant

only to convey anger and frustration, not to threaten. The trial court rejected that explanation,

much as it could have rejected the explanation had defendant testified that he had no subjective

intent to threaten, and it found the testimony not credible. Instead, the court found that the threat

was serious. For many of the reasons discussed in our sufficiency analysis above, the evidence

supports that finding.
       7
           The Eleventh Circuit Court of Appeals, in United States v. Alabou, 347 F.3d 1293, 1297

n.3 (11th Cir. 2003), concluded similarly, noting:

                “While neither the government [n]or [the defendant] contest that we use an

       objective standard in determining whether a communication is a threat, the government in

       its brief makes an issue of the distinction between ‘listener-based’ and ‘speaker-based’

       tests. A ‘speaker-based’ test is whether the person uttering the statements should be held

       to reasonably foresee their effect on the recipient. See, e.g., United States v. Fulmer, 108



                                               - 22 -
2014 IL App (2d) 121080


event, even applying, per defendant’s request, the reasonable-speaker approach, we conclude that

the evidence here is such that a speaker would reasonably foresee that a listener would

reasonably interpret the communication as a serious expression of intent to harm.

¶ 36   We acknowledge first that, when compared with some of the foregoing cases, there are

some factors here that could weigh against finding a serious threat. For example, as defendant

points out, his e-mail was not as graphic as some of the expressions in the above cases found to

constitute protected speech, he did not transmit the e-mail directly to the target of the alleged

threat, and the record contains no evidence of any specific prior threats he made against Shrader.

Nevertheless, more circumstances weigh in favor of finding a serious expression of intent to

harm. First, regardless of the lack of details, the e-mail reflected that defendant made a previous

       F.3d 1486, 1491-92 (1st Cir. 1997). On the other hand, a ‘listener-based’ test is whether

       a person hearing the remarks would reasonably interpret them as an expression of an

       intent to harm. See, e.g., United States v. Malik, 16 F.3d 45, 49 (2d Cir. 1994).

               This Court has not specified if we use a ‘listener-based’ or ‘speaker-based’ test

       because there is no need to make this determination. Both tests are basically a ‘listener-

       based’ test. If we were to employ the ‘speaker-based’ test, the jury would have to decide

       how a reasonable listener would understand the communication in order to determine

       how a reasonable speaker would foresee the effect of his or her communication. See

       Jennifer Rothman, Freedom of Speech and True Threats, 25 Harv. J.L. & Pub. Pol’y 283,

       303 (Fall 2001). That is why, in [United States v. Callahan, 702 F.2d 964 (11th Cir.

       1983)], we never specified if we have a ‘listener-based’ or ‘speaker-based’ test, but rather

       simply asked how a ‘reasonable person would construe’ the communication. Callahan,
702 F.2d at 965 ***.” (Emphasis omitted.)”



                                              - 23 -
2014 IL App (2d) 121080


threat on Facebook that resulted in his expulsion from his high school. It does not really matter

that we know nothing about the contents of that former threat: if it was graphic or related to

Shrader, it weighs in favor of a finding that the e-mail may be viewed as a second and/or serious

threat directed against her. If, instead, it was not particularly graphic or not related to Shrader, it

supports a finding that, given that it nevertheless resulted in expulsion, a serious consequence,

defendant was on notice that the contents of his e-mail would cause a reasonable recipient to fear

violence. Second, unlike a Facebook post or a website, available to many, defendant sent his e-

mail only to a single and specific recipient, Blanco, and the tenor of the e-mail was very serious

and did not contain any jest, hyperbole, or political dissent. Together, these factors support a

finding that the threat was serious. Third, the e-mail complained that defendant desperately

“needs” to leave his alternative school environment, that Geneva High School will not take him

back, and that he wants the dean of that high school dead. The e-mail reflects that defendant had

written a list of people whom he was going to kill, and he specifically identified at least some of

those individuals. Accordingly, the totality of the circumstances suggests a “true threat.”

¶ 37   We feel compelled to note that we are sympathetic to the fact that defendant was clearly

experiencing emotional difficulties when he wrote this e-mail. We have no doubt that the e-mail

did, in part, constitute, as defendant puts it, “an expression of teenage despair.” We understand

that, in her position as an anti-bullying activist, Blanco encourages students and others to reach

out to her through her “activist e-mail” address and that, in that sense, defendant felt encouraged

to communicate his emotions with her. Nevertheless, defendant did more than simply express

his emotions. Again, Blanco is not a trained therapist or a professional with whom defendant

shared a confidential, privileged relationship (and, of course, even such professionals may report

serious threats against others (see 740 ILCS 110/11 (West 2012)).                The e-mail’s tenor,



                                                - 24 -
2014 IL App (2d) 121080


defendant’s history of making at least one prior threat and purportedly, in close temporal

proximity to the e-mail, a list of people whom he was going to kill, and the e-mail’s expression

of defendant’s present wish for specific individuals to die and suffer are circumstances sufficient

for us to find that a reasonable sender would foresee that a reasonable recipient would view it as

a serious threat to harm another (and, here, Shrader specifically).       Accordingly, we reject

defendant’s argument that the e-mail was not a true threat.

¶ 38                                   III. CONCLUSION

¶ 39   For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 40   Affirmed.




                                              - 25 -